PER CURIAM:
Tammy S. Mizell appeals the district court’s order denying Mizell’s breach of employment contract claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Mizell v. Sara Lee Corp., No. CA-05-129-2-JBF (E.D. Va. June 10, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED